





CITATION:
Resolute Land Bank
          Ltd. v.
Sieber
, ONCA
          475



DATE: 20110624



DOCKET: C53350



COURT OF APPEAL FOR ONTARIO



Feldman, Blair and LaForme JJ.A.



BETWEEN



Resolute Land Bank Ltd. and Crooks Hollow Farm
          Corporation



Applicants (Respondents in Appeal)



and



Helmut
          J. Sieber, Resolute Developments Inc., Canadian Agra Holdings Inc.,
          Bruce Agra Inc., and Canadian Agra Corporation




Respondents (Appellants in Appeal)



Raymond F. Leach, for the appellants



James Steven
Cimba
, for the respondents



Heard: June 9, 2011

On appeal from the decisions of Justice Leonard Ricchetti of
          the Superior Court of Justice dated November 9, 2010 and January 7, 2011.



ENDORSEMENT



[1]

This appeal was not technically perfected but was
    listed and heard on June 9, 2011 with the related appeals in C53049, C53050 and
    C53231 and was dismissed.


Signed: K. Feldman J.A.


R. A. Blair J.A.

H.
    S.
LaForme
J.A.


